Title: General Orders, 23 July 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point] Sunday July 23rd 1779.
          Parole Minorca—C. Signs Malo Lisbon—
        
        A board of General Officers to be composed of Major Generals Heath and St Clair and Brigadier Generals Nixon, Parsons Smallwood, Knox and Paterson are to sit tomorrow morning ten ôclock at General Heath’s quarters to make a complete and final arrangement of the officers in the Massachusetts line.
        The board will be pleased to fix the precise rank & station of every Field officer and also the precedence of the Captains—The Commander in Chief will lay before them all the papers in his hands upon the subject.
        The Commissary General of Issues in his arrangements for supplying the respective brigades with provisions will take care that the allowance for the Garrison of West Point is not broken in upon nor reduced, but that thirty days provision, (at least) is always in store for it.
        It was omitted to be mentioned in the order of yesterday that the Light-Infantry from Nixon’s & Larned’s brigades are to form one battalion; That from Patersons & the North Carolina to form another: Major Hull to command the former and Major Murphy the latter: Colonel Putnam will have the command of both.
        The Light-Infantry from these brigades to parade at nine ô clock tomorrow morning at West-Point to be inspected and formed into battalions.
        The recruits coming on from the State of Massachusetts immediately on their arrival in camp are to be reported to the Adjutant General who is to direct their distribution to the several regiments of that

State in proportion to the strength of each, to bring the whole, as near as may be to an equality.
        The officers commanding regiments will have a similar distribution made to the several companies that these also may be nearly of the same standard.
        The present encampment of the Army being rather confined and not admitting a change of ground, an extraordinary degree of attention will be necessary to preserve cleanliness—The regulations for this purpose are punctually to be carried into execution.
        At a brigade General Court Martial held at Smith’s-Clove, by order of Brigadier General Smallwood the 5th inst. Lieutenant Colonel Howard President, John Club, John Whitmore, Roger Leonard and Charles Knox of the 3rd Maryland regiment were tried for, “desertion & attempting to go to the enemy”—found guilty of a breach of the 1st Article of the 6th Section of the Articles of War and sentenced (two thirds of the court agreeing thereto) to suffer death. His Excellency, the Commander in Chief confirms the sentences.
      